UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SCOTT SOWELL,                           
                 Plaintiff-Appellant,
                 v.
                                                   No. 00-7459
DEREK WHEELER, Prison Guard, CO
II,
              Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                 Beth P. Gesner, Magistrate Judge.
                        (CA-98-3443-JFM)

                      Submitted: January 11, 2001

                      Decided: January 24, 2001

   Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Scott Sowell, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Gloria Wilson Shelton, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         SOWELL v. WHEELER
                              OPINION

PER CURIAM:

   Scott Sowell appeals an adverse jury verdict in his action filed pur-
suant to 42 U.S.C.A. § 1983 (West Supp. 1999), in which he claimed
a violation of his constitutional rights while incarcerated in the Mary-
land Correctional Institution. Specifically, the jury found for Officer
Derek Wheeler on the issues of whether Wheeler used excessive force
in allegedly spraying mace into Sowell’s face during a prison distur-
bance, and whether Wheeler denied Sowell medical treatment. On
appeal, Sowell alleges that the magistrate judge erred in denying the
admission of certain evidence at trial and in failing to grant Sowell’s
request for additional discovery. This court reviews the determina-
tions of the district court on the issues of admission of evidence and
discovery matters for abuse of discretion. Martin v. Deiriggi, 985
F.2d 129, 137 (4th Cir. 1992). Because Sowell has not demonstrated
such abuse by the magistrate judge, we deny his claim on appeal.

   Sowell also claims that the magistrate judge erred in denying his
motion to terminate the services of court-appointed counsel, claiming
that his attorney was ineffective. Sowell does not indicate at what
point in the proceedings he made his motion and the record before
this court on appeal does not reveal this information. However, in his
informal brief, Sowell references several alleged instances of ineffec-
tive assistance relating to counsel’s trial performance. Because the
right to self-representation must be timely asserted, United States v.
Lawrence, 605 F.2d 1321 (4th Cir. 1979), and because a defendant
has no absolute right to dismiss counsel and proceed pro se once trial
has commenced, Bassette v. Thompson, 915 F.2d 932, 941 (4th Cir.
1990), we find no reversible error.

   Accordingly, we affirm the magistrate judge’s rulings and the
jury’s verdict. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
Court and argument would not aid the decisional process.

                                                           AFFIRMED